Name: 2006/286/EC: Commission Decision of 12 April 2006 appointing members of the Committee for Orphan Medicinal Products (Text with EEA relevance)
 Type: Decision
 Subject Matter: health;  personnel management and staff remuneration;  EU institutions and European civil service
 Date Published: 2007-05-08; 2006-04-13

 13.4.2006 EN Official Journal of the European Union L 104/54 COMMISSION DECISION of 12 April 2006 appointing members of the Committee for Orphan Medicinal Products (Text with EEA relevance) (2006/286/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Regulation (EC) No 141/2000 of the European Parliament and of the Council of 16 December 1999 on orphan medicinal products (1), and in particular Article 4(3) thereof, Whereas: (1) The term of office of the members of the Committee for Orphan Medicinal Products, hereinafter the Committee, set up in accordance with Article 4 of Regulation (EC) No 141/2000 expires on 15 April 2006. It is necessary, therefore, to appoint two new members and to renew the terms of office of certain existing members. (2) The European Medicines Agency has recommended three persons for nomination. (3) The members of the Committee should be appointed for a period of three years starting on 16 April 2006, HAS DECIDED AS FOLLOWS: Article 1 1. The following is hereby appointed member of the Committee for Orphan Medicinal Products, hereinafter referred to as the Committee, to represent patients organisations for a term of three years, from 16 April 2006: Dr Marie Pauline EVERS. 2. The following are hereby reappointed members of the Committee to represent patients organisations for a term of three years, from 16 April 2006: Ms Birthe HOLM; Mr Yann LE CAM. Article 2 1. On the recommendation of the European Medicines Agency, the following is hereby appointed member of the Committee for a term of three years, from 16 April 2006: Dr Julia DUNNE. 2. On the recommendation of the European Medicines Agency, the following are hereby reappointed members of the Committee for a term of three years, from 16 April 2006: Prof. Gianmartino BENZI; Dr David LYONS. Done at Brussels, 12 April 2006. For the Commission GÃ ¼nter VERHEUGEN Vice-President (1) OJ L 18, 22.1.2000, p. 1.